                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

                                       EUGENE DIVISION



HAMID MICHAEL HEJAZI,
                                                                      Case No. 6:19-cv-00149-MK
                Plaintiff,
       v.                                                             OPINION AND ORDER

MARK ESPER; U.S. DEPARTMENT
OF THE ARMY; U.S. EQUAL
EMPLOYMENT OPPORTUNITY
COMMISSION,

            Defendants.
_______________________________

MCSHANE, Judge:

       Magistrate Judge Mustafa T. Kasubhai filed a Findings & Recommendation (“F&R”), ECF

No. 5, and the matter is now before this Court. See 28 U.S.C. § 636(b)(1)(B); Fed. R. Civ. P.

72(b). Plaintiff timely filed objections to the F&R. ECF No. 8. Accordingly, I have reviewed the

file of this case de novo. See 28 U.S.C. § 636(b)(1)(C); McDonnell Douglas Corp. v. Commodore

Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981). I find no error and conclude that the report

is correct. Judge Kasubhai’s F&R is adopted in full. Accordingly, Plaintiff’s application to

proceed in forma pauperis is DENIED, his equal protection claim DISMISSED without prejudice,

and his remaining claims DISMISSED with prejudice. Plaintiff’s pending motion for leave to file

an amended complaint, ECF No. 9, is DENIED as moot. Plaintiff has 30 days from the date of

this Opinion and Order in which to pay the filing fee and submit an amended complaint addressing

the deficiencies identified in Judge Kasubhai’s F&R. The failure to pay the fee or file an amended

complaint within the allotted time will result in the entry of a judgment of dismissal.

Page 1 – OPINION AND ORDER
     IT IS SO ORDERED.

     DATED this 14th day of June, 2019.

                         /s/ Michael McShane________
                         Michael J. McShane
                         United States District Judge




Page 2 – OPINION AND ORDER
